DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,606,755  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 29-37 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s invention is drawn to a method and a system for performing data movement operations to enable reducing energy consumption of data between multiple cores with low maintenance costs (i.e., the method involves storing data in a cache line of a memory of first processing unit for first storage address such that the first processing unit to access the second data from the first cache line without having to seek ownership and without changing a coherency state associated with the first cache line).
inter alia, an apparatus with a structure as defined in the specification (pages 8-12) including a second processing unit coupled to the first processing unit, the second processing unit comprising: a second cache to be provided with sole ownership of a second plurality of cache lines associated with second memory addresses, including a second memory address associated with a second cache line; a first register to store second data; a first decoder to decode a store instruction, the store instruction including a source data operand to identify the first register and a destination data operand to identify the first memory address; and first execution circuitry to execute the decoded store instruction to generate a write transaction to replace at least a portion of the first data in the first cache line with the second data from the first register to produce an updated first cache line, the first cache to retain sole ownership of the first cache line during the write transaction, the first processing unit to access the second data from the first cache line without having to seek ownership and without changing a coherency state associated with the first cache line. These limitations, in combination of remaining claimed limitations, are neither taught nor suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/Primary Examiner, Art Unit 2133